
	
		II
		110th CONGRESS
		1st Session
		S. 1915
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Sununu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide incentives to physicians for writing electronic
		  prescriptions.
	
	
		1.Short
			 title; Purpose
			(a)Short
			 titleThis Act may be cited
			 as the Electronic Prescription Drug
			 Act of 2007.
			(b)PurposeThe purpose of this Act is to provide a
			 budget neutral financial incentive for the rapid adoption of electronic
			 prescribing under the Medicare prescription drug program under part D of title
			 XVIII of the Social Security Act (42 U.S.C. 1395w–101 et seq.).
			2.Electronic
			 prescription incentivesSection 1860D–42 of the Social Security Act
			 (42 U.S.C. 1395w–152) is amended by adding at the end the following new
			 subsection:
			
				(c)Electronic
				prescription incentives
					(1)Physician
				paymentsFor each electronic prescription written by a physician
				during the period beginning on January 1, 2008, and ending on December 31,
				2011, the PDP sponsor of a prescription drug plan shall make a payment of an
				amount equal to—
						(A)$1.00,
				minus
						(B)an amount equal
				to the percentage of total claims that consist of electronic claims, as
				determined under subparagraphs (A) and (B) of paragraph (3) (expressed in
				cents).
						(2)Dispensing fee
				offset reductionFor each non-electronic prescription written by
				a physician during the period described in paragraph (1), the PDP sponsor of a
				prescription drug plan shall reduce the dispensing fee established in
				accordance with section 1860D–4(c)(2)(E) by an amount equal to—
						(A)$1.00,
				minus
						(B)an amount equal
				to the percentage of total claims that consist of non-electronic claims, as
				determined under subparagraphs (A) and (B) of paragraph (3) (expressed in
				cents).
						(3)Data
				used
						(A)Initial
				estimateSubject to the update required under subparagraph (B),
				in determining the percentage of total claims that consist of electronic claims
				and the percentage of total claims that consist of non-electronic claims, the
				Secretary shall use an estimate of the number of electronic claims and
				non-electronic claims that will be submitted as of January 1, 2008.
						(B)UpdateFor
				each 6 month period beginning after January 1, 2008, the Secretary shall update
				the estimate of the number of electronic claims and non-electronic claims used
				to determine the percentage of total claims that consist of electronic claims
				and the percentage of total claims that consist of non-electronic
				claims.
						To the
				extent feasible, the Secretary shall use the most recent data available,
				including real-time data on drug claims submitted under this part, to determine
				the percentage of total claims that consist of electronic claims and the
				percentage of total claims that consist of non-electronic claims.(4)RegulationsThe
				Secretary shall establish regulations and procedures for carrying out this
				subsection.
					.
		
